Citation Nr: 0428668	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  02-17 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for disability 
manifested by elevated liver function tests.

5.  Entitlement to service connection for partial anterior 
cruciate ligament tear of the right knee.

6.  Entitlement to service connection for disability 
manifested by left knee pain.

7.  Entitlement to service connection for trochanteric 
bursitis of the right hip.

8.  Entitlement to service connection for soft tissue 
irritation of the 5th toe of the right foot.

9.  Entitlement to service connection for disability 
manifested by shortness of breadth.

10.  Entitlement to service connection for gallbladder 
disease with nausea and vomiting.

11.  Entitlement to service connection for disability (other 
than PTSD) manifested by insomnia, night sweats, and fatigue.

12.  Entitlement to service connection for disability 
manifested by arthralgias.

13.  Entitlement to service connection for disability 
manifested by complaints of feeling paralyzed.

14.  Entitlement to service connection for migraine 
headaches.

15.  Entitlement to service connection for a skin disorder 
manifested by rashes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran served on active duty from November 1989 to June 
1993, including participation in the liberation of Kuwait 
from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The issues of entitlement to service connection for PTSD; 
disability (other than PTSD) manifested by insomnia, night 
sweats, and fatigue; disability manifested by elevated liver 
function tests; left knee pain; shortness of breadth; 
arthralgias; and paralyzed feelings will be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part. The remaining issues will be decided on 
the merits.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims for service connection for 
hearing loss, diabetes mellitus, a partial anterior cruciate 
ligament tear of the right knee, trochanteric bursitis of the 
right hip, soft tissue irritation of the 5th toe of the right 
foot, gallbladder disease with nausea and vomiting, a skin 
rash disorder, and migraine headaches, and has notified him 
of the information and evidence necessary to substantiate his 
claims.

2.  There is no evidence of any in-service complaints of, 
treatment for, or diagnosis of hearing loss.

3.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and a current hearing loss disorder.

4.  Diabetes mellitus was first manifest more than one year 
after the veteran's release from service and there is no 
medical evidence tending to link the diabetes to any incident 
of the veteran's military service.

5.  There is no evidence of any in-service complaints of, 
treatment for, or diagnosis of a partial anterior cruciate 
ligament tear of the right knee, trochanteric bursitis of the 
right hip, or soft tissue irritation of the 5th toe of the 
right foot.  

6.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and a current partial anterior cruciate ligament tear 
of the right knee, trochanteric bursitis of the right hip, or 
soft tissue irritation of the 5th toe of the right foot.  

7.  There is no evidence of any in-service complaints of, 
treatment for, or diagnoses of chronic gallbladder disease or 
migraine headache disorder.  

8.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and current chronic gallbladder disease or migraine 
headache disorder. 
  
9.  There is no evidence of any in-service complaints of, 
treatment for, or diagnosis of a skin rash disorder.

10.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and a current skin rash disorder.


CONCLUSIONS OF LAW

1.  A hearing loss disorder was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1117, 1118, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.317 (2003).  

3.  A partial anterior cruciate ligament tear of the right 
knee, trochanteric bursitis of the right hip, and soft tissue 
irritation of the 5th toe of the right foot were not incurred 
in or aggravated by the veteran's military service.  38 
U.S.C.A. §§ 1110, 1117, 1118, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2003).  

4.  A gallbladder disease with nausea and vomiting was not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2003).

5.  A migraine headache disorder was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

6.  A skin rash disorder was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claims by correspondence dated in 
May 2001.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the May 2001 VCAA notice letter provided to the 
veteran generally informed him of the evidence not of record 
that was necessary to substantiate his claims and identified 
which parties were expected to provide such evidence.  
Although the letter did not specifically address the VCAA 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was 
cited in the September 2002 statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the May 2001 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

Background.  The service medical records are silent as to any 
chronic disorders, or injuries during service.  In addition, 
the service entrance examination in June 1989 as well as the 
discharge examination in April 1993 were normal.  In 
addition, there are no records indicating the presence of a 
chronic disorder within one year of active service.

Significantly, in an April 1994 VA Persian Gulf Registry 
examination, the examiner noted that since discharge from 
service the veteran had not been hospitalized or treated for 
any ongoing medical problems.  In essence the examination was 
normal other than the veteran being overweight.  

In a January 1998 VA examination, the examiner noted that 
since discharge from service the veteran had not been treated 
or hospitalized for any ongoing medical problems, nor did he 
have a treating physician.  He stated that in general his 
health was poor.  The veteran reported that while in the 
Persian Gulf he was exposed to oil fires but never enveloped.  
He was also exposed to depleted uranium.  He was stationed 
from 50 -100 miles from the oil fires.  He reported symptoms 
of dyspnea, intermittent arthralgias, frontal headaches, and 
intermittent rashes.  The examiner noted that there was 
insufficient evidence at the time to warrant a diagnosis of 
any acute or chronic medical condition.

In a July 1998 VA examination, the examiner noted that in 
1996 the veteran woke one morning with right hip pain and was 
unable to ambulate for several hours secondary to the pain.  
It was characterized as sharp jabbing pain in the right hip 
radiating to the knee associated with right lower extremity 
weakness.  He underwent extensive workup which was not 
revealing and did not receive any treatment or diagnosis for 
his complaint.  He stated that he was currently asymptomatic 
but had flare-ups with similar symptoms on a weekly basis.   
He noted the onset of severe fatigue in 1994. He underwent 
extensive workup which revealed elevated liver function 
tests.  In 1996 he noted worsening fatigue with the 
development of insomnia, night sweats, nausea, and vomiting.  
Since 1998 he has been followed by an internist.  He was 
referred to a liver specialist and was to be seen in August 
1998.  He denied substance abuse including alcohol and drugs, 
infectious hepatitis or a family history of liver disease.  
The examiner diagnosed:

1. Trochanter bursitis, right hip with 
history of discomfort.  There was point 
tenderness over the greater trochanteric 
bursa on exam and with full range of 
motion (ROM) of the hip on examination 
but with discomfort at the point of 
maximum flexion and abduction with 
repetitive motion exercise not further 
reducing ROM by any significant degree 
and with radiological evidence of normal 
anatomy.

2. Night sweats, fatigue, nausea, 
vomiting with elevated liver function 
tests of unknown etiology and with 
insufficient evidence at present to 
warrant a diagnosis of any acute or 
chronic disorder or residuals.

3. Elevated Blood pressure, asymptomatic.  
A normal examination with failure to 
return for additional blood pressure 
reading and insufficient evidence to 
warrant a diagnosis of hypertension.

In summation there was insufficient clinical evidence to 
diagnose any acute or chronic disorder or residuals.

In a June 1999 VA general examination, the examiner noted a 
past medical history of bilateral knee pain and upper 
extremity shaking since his Persian Gulf War service.  The 
veteran had no medical disorders prior to service.  After 
service in 1993, he reported intermittent shaking of the 
upper extreme, bilaterally, as well as significant knee pain.  
This started with right knee swelling.  Subsequently his left 
knee developed significant pain which occurred mostly during 
the night.  He woke up in the morning with terrible knee 
pain.  At the end of the day after being on his feet, the 
knees are not as painful.  He reportedly had x-rays of both 
knees which according to him were unrevealing for any 
pathology.   His other past history included, nausea and 
vomiting after eating controlled with Compazine, type 2 
diabetes (February 1999) controlled with Glyburide, right 
side headaches associated with photophobia since 1993, and 
mild elevation of liver function tests since 1993.  

The examiner diagnosed:  

?	Knee pain, etiology unclear.  
?	Diabetes mellitus with nausea and 
vomiting which may have elements of 
gastroparesis.
?	Right side headaches should be 
assessed by a neurologist with 
possible treatment with medication.  
It was unclear whether this 
represented tension, migraine, or 
possible cluster headaches.  
?	Elevated liver function tests.  Reportedly, he 
had a liver biopsy consistent with fatty liver, 
possibly from his diabetes mellitus.  

In a June 1999 VA neurological examination, the examiner 
noted the veteran served in the Gulf War.  The headaches 
began in the last year and last up to a week at a time.  They 
were right hemicranium and frontal with associated nausea and 
wavy lines.  Ibuprofen seemed to help with the pain but did 
not totally relieve the headaches. The examiner noted that 
the examination was unremarkable revealing an entirely intact 
mental status examination. Cranial nerves II-XII were intact, 
as was the sensory examination, motor examination was normal 
with 5/5 in the proximal and distal muscle strength.  The 
impression was migraine with a normal neurological 
examination.

In a January 2000 VA general examination, the examiner 
diagnosed: 

?	Diabetes mellitus, type II which had its onset 
after military service.
?	PTSD relating to the PGW.
?	Partial ACL tear right knee dating from the PGW.
?	Chronic nausea secondary to gall bladder 
disease.
?	Soft tissue irritation 5th toe, right foot 
related to ill fitting shoes.

By rating action in April 2002 service connection was denied 
for PTSD, bilateral hearing loss, diabetes mellitus, elevated 
liver function tests, ACL tear, right knee, left knee pain, 
right hip pain, fatigue, shortness of breadth, nausea, 
vomiting, insomnia, night sweats, arthralgias, paralyzed 
feelings due to heat, headaches, rashes, and a painful right 
foot, direct or due to undiagnosed illness.

Criteria/Analysis.  Under the relevant regulations, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2003).  Certain specified chronic diseases such as 
diabetes mellitus may be presumed to have been incurred in 
service if manifested to a degree of 10 per cent or more 
within one year of separation from service, the absence of 
any findings of such disease during service notwithstanding.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

a.  Service connection for bilateral hearing loss.  In 
addition to the service connection criteria previously 
discussed, for the purposes of applying the law administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2003).  

In this case, the service medical records contain normal 
audiometric examinations.  The service entrance examination 
in June 1989 as well as the discharge examination in April 
1993 both reveal normal hearing bilaterally.  In addition, 
there are no records indicating the presence of a chronic 
hearing disorder within one year of active service.

In a June 1999 VA ear disease examination, the examiner noted 
the veteran complained of a hearing loss which he noticed on 
an occasional basis.  He did not notice any difference in his 
hearing until 1993.  He stated he was in service from 1989 to 
1993 and served in the Gulf war when he was subject to rifle 
fire, bombing, and shell blast noise.  Other than that he has 
had no significant noise exposure.  He always wore hearing 
protection.  He had no history of ototoxins, meningitis, or 
head trauma.  He had no difficulty with equilibrium or 
vertigo, and denied tinnitus.  The mastoid was nontender and 
there was no evidence of cholesteatoma or active infection.  
Pure tone thresholds, in decibels, were as follows:

June 
1999


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
5
5
5
5
15

Average pure	tone thresholds were 11 decibels for the right 
ear, and 8 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability was 100 percent 
bilaterally.  The diagnosis was normal hearing with no need 
for medical followup.  

The veteran has brought forth no competent evidence tending 
to show that he has a current hearing loss disorder.  
Therefore, without competent evidence of current disability, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

While the veteran has asserted that he has hearing loss, he 
is not competent to establish the presence of such disorder 
as that requires medical expertise.  See Espiritu, 2 Vet. 
App. at 494.  

Therefore, the veteran's service connection claim for hearing 
loss must be denied.  The preponderance of the evidence is 
against the claim.

b.  Service connection for diabetes mellitus.  The veteran 
essentially contends that, since returning from the Persian 
Gulf region, he has suffered from diabetes mellitus.  

The service medical records for the veteran are negative for 
clinical findings or diagnosis of diabetes.  There is no 
indication in the record that diabetes mellitus was 
manifested in the first post service year (so as to trigger 
application of the presumptive provisions for chronic 
diseases).  

The pertinent post service medical records are silent for any 
evidence of diabetes mellitus until February 1999, many years 
following separation from active duty, when VA medical 
records provided a diagnosis of "D.M. new."  Furthermore, 
the record is entirely devoid of competent evidence linking 
this disorder to service.  Significantly, the record is 
without any medical evidence suggesting an etiologic link or 
nexus between diabetes mellitus and the veteran's active 
duty.

While the veteran has asserted that his currently diagnosed 
diabetes mellitus began during his active service, the 
veteran's bare opinion, as a lay person, is of no probative 
value in light of the requirement for medical evidence 
linking currently diagnosed diabetes mellitus with his active 
service.  See Espiritu, 2 Vet. App. at 494.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for diabetes mellitus.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

b.  Service connection for partial anterior cruciate ligament 
tear of the right knee, trochanteric bursitis of the right 
hip, and a soft tissue irritation of the 5th toe of the right 
foot.  

Service medical records are negative for clinical findings or 
diagnosis of a partial anterior cruciate ligament tear of the 
right knee, trochanteric bursitis of the right hip, or a soft 
tissue irritation of the 5th toe of the right foot.  There is 
no indication in the record that any of these condition were 
noted in service, or in the April 1993 separation 
examination.  

The pertinent post service medical records are silent for any 
clinical findings or diagnosis of partial anterior cruciate 
ligament tear of the right knee, trochanteric bursitis of the 
right hip, or soft tissue irritation of the 5th toe of the 
right foot until January 2000, many years following 
separation from active duty, when a VA medical examiner 
provided diagnoses of these conditions.  Furthermore, the 
record is entirely devoid of competent evidence linking these 
conditions to service.   
Significantly, other than the veteran claiming to have these 
conditions since service, the record is without any medical 
evidence suggesting an etiologic link or nexus between these 
conditions and the veteran's active duty with the exception 
of the right knee ACL tear.  A VA examiner in January 2000 
diagnosed a partial ACL tear right knee dating from the PGW.

Although the January 2000 VA examination report noted the 
veteran's history indicated his partial ACL tear right knee 
dated from the PGW, the report of a history of a right knee 
condition having been incurred at that time is inconsistent 
with the records contemporaneous to his service and to his 
initial May 1998 service connection claim. There is no 
corroborating evidence of a right knee disorder having been 
incurred during service.  Therefore, the Board finds the 
January 2000 VA examiner's opinion, to the extent it 
indicates a right knee injury was incurred during service, 
has no probative value.  See Reonal v. Brown, Vet. App. 458 
(1993) (holding that an opinion based upon an inaccurate 
factual premise has no probative value); see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of 
lay history, unenhanced by any additional medical comment, 
does not constitute competent medical evidence); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not 
required to accept unsubstantiated or ambiguous medical 
opinions as to service origin).

Although the veteran believes he has right knee disorder as a 
result of active service, he is not a licensed medical 
practitioner and he is not competent to offer opinions on 
questions of medical causation or diagnosis.  The Court has 
held that lay assertions of medical causation do not 
constitute competent evidence.  See Grottveit,  5 Vet. App. 
91, 93; Espiritu, 2 Vet. App. 492, 495.  

Since there is competent medical evidence of clinical 
diagnoses of a partial anterior cruciate ligament tear of the 
right knee, trochanteric bursitis of the right hip, and a 
soft tissue irritation of the 5th toe of the right foot, 
service connection cannot be established for these conditions 
pursuant to 38 C.F.R. § 3.317.

The preponderance of the evidence is against the claims.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

c.  Service connection for gallbladder disease with nausea 
and vomiting.  The veteran, in essence, contends that he 
developed a gallbladder disease with nausea and vomiting as a 
result of service in the Persian Gulf due to an undiagnosed 
illness.  There is no indication in the record that this 
condition was noted in service or in the April 1993 
separation examination.  

The pertinent post service medical records are silent for any 
clinical findings or diagnosis of gallbladder disease until 
many years following separation from active duty.  
Significantly, in April 1994, January 1998, and July 1998 VA 
examinations, the examiners noted that since discharge from 
service the veteran had not been hospitalized or treated for 
any ongoing medical problems.  In essence the examinations 
were normal.  The examiners noted that there was insufficient 
evidence at the time to warrant a diagnosis of any acute or 
chronic medical condition.  In March 1999, an echogram 
revealed at least one large gallstone and cholecystolithiasis 
was noted. 

In a June 1999 VA general examination, the examiner noted a 
past medical history of nausea and vomiting.  In a January 
2000 VA general examination, the examiner noted the veteran 
had chronic nausea secondary to gall bladder disease.

The provisions of 38 C.F.R. § 3.317 only apply to undiagnosed 
illnesses; therefore, service connection for gallbladder 
disease with nausea and vomiting due to undiagnosed illness 
is precluded under this regulation.  Since there is, of 
record, medical evidence attributing the veteran's 
gallbladder disease with nausea and vomiting to a clinically-
diagnosed disorder, the requirements for entitlement to 
service connection under 38 C.F.R. § 3.317 is not met.

d.  Service connection for migraine headaches.  The veteran, 
in essence, contends that he developed migraine headaches as 
a result of service in the Persian Gulf due to an undiagnosed 
illness.  There is no evidence in the record of a chronic 
headache disorder in service or in the April 1993 separation 
examination.  

The post service medical records are silent for any clinical 
findings or diagnosis of a headaches disorder until 1999, 
many years following separation from active duty, when a VA 
medical examiner provided a diagnosis of migraine headaches.  

Significantly, in April 1994, January 1998, and July 1998 VA 
examinations, the examiners noted that since discharge from 
service the veteran had not been hospitalized or treated for 
any ongoing medical problems.  The examinations were 
essentially normal.  The examiners noted that there was 
insufficient evidence at the time to warrant a diagnosis of 
any acute or chronic medical condition.

In a June 1999 VA neurological examination, the examiner 
noted the veteran began having headaches in May 1998 which 
lasted up to a week at a time.  They were right hemicranium 
and frontal with associated nausea and wavy lines.  Ibuprofen 
seemed to help with the pain but did not totally relieve the 
headaches. The examiner noted that the examination was 
unremarkable.  The neurological examination revealed an 
entirely intact examination including an intact mental status 
examination.  Cranial nerves II-XII were intact, as was the 
sensory examination, motor examination was normal with 5/5 in 
the proximal and distal muscle strength.  The impression was 
migraine with a normal neurological examination.

Since there is, of record, medical evidence attributing the 
veteran's headaches to a clinically-diagnosed disorder, the 
requirements for entitlement to service connection under 38 
C.F.R. § 3.317 are not met.

e.  Service connection for a skin rash.  The veteran 
maintains that he developed a skin rash as a result of 
service in the Gulf War.  In denying the claim, the Board 
notes that the service medical records are silent as to any 
skin rash disorders.  There is no medical evidence showing a 
current skin disorder.  The June 1989 as well as the 
discharge examination in April 1993 reveal normal skin.

Significantly, in an April 1994 VA Persian Gulf Registry 
examination, the veteran's skin was clear without rashes.  In 
essence the examination was normal other than the veteran 
being overweight.  

In January and July 1998 VA examinations, the veteran claim 
he had intermittent rashes.  The examiner noted that he had 
insufficient evidence to warrant a diagnosis of any acute or 
chronic disorder.

Even assuming the veteran had rashes in service, there is no 
evidence of a chronic disability associated therewith.  This 
conclusion is supported by his own statements that he only 
has an intermittent problem with skin rashes.  In addition to 
an absence of any skin rashes in the VA examinations, 
additional post-service medical evidence is completely 
negative for a skin rash.  Because the claimed chronic skin 
disorder is not currently demonstrated by competent medical 
evidence, the Board is unable to grant the benefit sought. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for diabetes mellitus is denied.

Service connection for partial anterior cruciate ligament 
tear of the right knee is denied.

Service connection for trochanteric bursitis of the right hip 
is denied.

Service connection for soft tissue irritation of the 5th toe 
of the right foot is denied.

Service connection for gallbladder disease with nausea and 
vomiting is denied.

Service connection for migraine headaches is denied.

Service connection for a skin rash disorder is denied.


REMAND

The Board notes that the VCAA requires VA to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes it to 
obtain.  38 U.S.C.A § 5103A(a), (b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).

The veteran asserts that he presently has PTSD that resulted 
from his period of service.  VA treatment records reveal that 
the veteran has been diagnosed and treated for PTSD.  He is 
also in receipt of Social Security Administration benefits 
for PTSD.  In a June 1999 VA examination, the examiner 
diagnosed PTSD.

The RO apparently had not requested any verification of the 
veteran's stressors from the U.S. Armed Services Center for 
Research of Unit Records (USACRUR) on the grounds that the 
veteran has provided no details which would permit meaningful 
research.  The Board is of the opinion that the veteran 
should be given another opportunity to provide information 
which would permit meaningful research.

With respect to the remaining issues of entitlement to 
service connection for elevated liver function tests, left 
knee pain, fatigue, shortness of breadth, insomnia, night 
sweats, arthralgias, and paralyzed feelings, the Board finds 
that a remand is in order.  Specifically, the Board finds 
that while the veteran was afforded a Persian Gulf Registry 
Examination in April 1994, the only symptoms presented at 
that time were fatigue and shortness of breath.  He was again 
accorded VA examinations in January 1998 and July 1998.  At 
the time of these examinations, the examiner stated that 
there was insufficient evidence to warrant a diagnosis of any 
acute or chronic medical condition.  In addition, the 
veteran's medical records were noted to not be available to 
the examiners.

In a VA examination in June 1999, the examiner stated that 
although the veteran claimed 8 out of 10 of the Gulf War 
symptom list, these symptoms could also relate to his PTSD 
and gallbladder disease.

The Board finds that the medical evidence currently of 
record is inadequate to adjudicate the veteran's claims and 
that he should be afforded a current and comprehensive 
Persian Gulf examination and that medical opinions must be 
offered.  Prior to this examination, the RO should obtain 
and associate with the claims file all outstanding pertinent 
medical records.  Accordingly, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., 
for the following:

1.  The RO should ascertain from the 
veteran whether he has received VA or 
private medical care for any of the 
claimed disorders since May 2001, and 
associate any relevant medical evidence, 
not already in the file, with the claims 
file.

2.  The RO should request that the 
veteran provide specific details, to 
include names, dates, and circumstances 
(i.e., the who, what, when and where 
facts), for all claimed stressors related 
to his service during the Gulf War.  If 
the veteran provides the requested 
details as to stressors, the RO should 
prepare a letter asking USASCRUR to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  The veteran had 
service in Southwest Asia.  According to 
his personnel records he was a mechanic 
with B Company, 23rd Engineer Bn, 
1st Armored Division.  Provide the 
USASCRUR with copies of pertinent 
personnel records for the veteran and 
copies of stressor statements prepared by 
the veteran.

3.  If any additional information is 
received regarding in-service stressors, 
the RO should make a specific 
determination, based on the complete 
record, as to whether the veteran was 
exposed to a claimed stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  The RO should also determine 
whether an additional VA examination is 
warranted or needed in order to determine 
whether any verified in-service stressor 
has resulted in PTSD.

4.  The veteran should be scheduled for 
examinations to determine if there are 
objective indications of any organic 
pathology to account for elevated liver 
function tests, left knee pain, fatigue, 
shortness of breadth, insomnia, night 
sweats, arthralgias, and paralyzed 
feelings.  The examiners should identify 
any abnormal symptoms, abnormal physical 
findings, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If any benefit sought remains 
denied, the veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



